t c memo united_states tax_court olin e gibson and zora m gibson petitioners v commissioner of internal revenue respondent docket no filed date olin e gibson pro_se john w duncan for respondent memorandum opinion dean special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether benefits received from the u s railroad retirement board usrrb during the year at issue constitute gross_income to petitioners some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in washington illinois references to petitioner are to olin gibson petitioner was employed as a railroad worker until his retirement on date for the taxable_year petitioner and his wife received dollar_figure of total gross taxable benefits from the usrrb although these amounts were identified as social_security_benefits on line 21a of petitioners' federal_income_tax return form_1040 they were not entered as taxable amounts on the adjacent line 21b respondent determined in the notice_of_deficiency that this omission was not proper petitioners argue that benefits received from the usrrb are not taxable this however is simply not the case since railroad retirees have been taxed on two categories of benefits tier benefits which are treated in the same manner as social_security_benefits are taxed under the provisions of sec_86 tier benefits which are in the nature of pension benefits are taxed under the provisions of sec_72 see 875_f2d_228 9th cir 847_f2d_1279 7th cir bradley v commissioner tcmemo_1991_578 based on the sparse record in this case we find that petitioners received tier and tier benefits during in the respective amounts of dollar_figure and dollar_figure which they failed to report as taxable_income on their federal_income_tax return respondent's determination of deficiency is sustained decision will be entered under rule 2respondent has acknowledged that tier and tier benefits receive different tax treatment under the provisions of sec_86 and sec_72 this difference was not reflected in the notice_of_deficiency and necessitates a rule computation in this matter
